          Case 1:18-cv-05887-SDA Document 225 Filed 03/19/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
                                                                                                           3/19/2020
                                                             March 19, 2020
VIA ECF
Hon. Stewart D. Aaron
United States Magistrate Judge
United States District Court                       Application GRANTED. SO ORDERED.
500 Pearl St.                                      Dated: March 19, 2020
New York, NY 10007

                 Re:      Pareja v. 184 Food Corp. (d/b/a Bravo Supermarket), et al.;
                          Case No. 18-cv-5887-SDA

Dear Judge Aaron:

        This office represents Plaintiff in the above-referenced matter. I write jointly with counsel

for Defendants 0113 Food Corp., Giovanni Marte, Jose Marte, and Gustavo Marte (“Appearing

Defendants”) to request an extension of time to complete discovery. This is the third such request;

all previous requests were granted. On February 27, 2020, this Court granted such an extension

until March 30, 2020. On February 28, 2020, Plaintiff sent Notices of Deposition to the Appearing

Defendants originally scheduled for the week of March 23, 2020.

        Given the unfolding COVID-19 outbreak and social distancing guidelines, conducting an

in-person deposition at this time would be inadvisable. Various factors render a video deposition

impractical, including the Appearing Defendants’ need for a translator. As such, we respectfully

request that the deadline for completion of discovery be extended by 30 days for the purpose of

conducting these contemplated depositions, and that this Court consider extending it further should

the nationwide health crisis remain unresolved at that time.


                                            Respectfully Submitted,
                                                   /s
                                            Clela A. Errington, Esq.
                                            MICHAEL FAILLACE & ASSOCIATES, P.C.
                                            Attorneys for Plaintiff




                          Certified as a minority-owned business in the State of New York
